Case 1:21-cv-22244-BB Document 1-2 Entered on FLSD Docket 06/18/2021 Page 1 of 3
                                                                      Page 1 of 2
Case 1:21-cv-22244-BB Document 1-2 Entered on FLSD Docket 06/18/2021 Page 2 of 3


In INT 075631 - Printed on 04/01/2021, 13:50:40 - User: GP

From: <AMagioudi@wfscorp.com>
To: <purchasing@alcyonshipping.com>
Cc: <jgowen@wfscorp.com>
Subject: BN20/NKS-02 - NIGHTKISS / COME BY CHANCE / 3190614}
Ref.No: 075631
Date: Mon, 16 Nov 2020 21:52:20 +0200

Attachment: Worldfuelservices_logo-1.gif




16-NOV-2020 19:45 GMT


TO                 : Nightkiss Marine Ltd C/O Alcyon Shipping Co. Ltd.
ATTENTION          : MR DIMITRIS LOGOTHETIS
FROM               : WORLD FUEL SERVICES

WORLD FUEL SERVICES CONFIRMS you have placed following firm order:

VESSEL             : NIGHTKISS

IMO or WFS Reference Number 9696113 (Included for reference purposes only)

PORT               : COME BY CHANCE
DATE               : 21-NOV-2020

AGENT              : NAVITRANS

SELLER             : WORLD FUEL SERVICES
                     A TRADE NAME/DIVISION OF WORLD FUEL SERVICES CANADA, ULC
PAYMENT TERMS      : 30 DDD BY TT
BUYER              : MV NIGHTKISS AND HER OWNERS/OPERATORS AND
                     Nightkiss Marine Ltd C/O Alcyon Shipping Co. Ltd.


PHYSICAL           :   NARL MARKETING LIMITED PARTNERSHIP
FUEL GRADE/SPEC    :   MGO/ISO 8217:2010:DMA MAX 0.1%S
QUANTITY           :   100.00 MTONS
PRICE              :   USD 492.00 / MTONS DELIVERED




REMARKS

â€¢       Barge figures final & binding
â€¢       Surveyor is not allowed to board the barge due Covid. They can board the ship and to be coordinate with agent ahead of time
â€¢       Supplier only accepted report testing from official sample on BDR
â€¢       WFS T&C TO APPLY




* Overtime/demurrage/cancellation fees/other charges (if any) at cost for Buyer's account

* Please ensure close coordination between agent/local supplier at all times

* Please inform us by return of any errors, omissions or changes in the above


All sales are on the credit of the vessel. Buyer is presumed to have authority
to bind the vessel with a maritime lien. Disclaimer stamps placed by the vessel
on the delivery receipt will have no effect and do not waive the Seller's lien.


This confirmation is governed by and incorporates by reference the Seller's Marine
Group of Companies General Terms and Conditions, including the law and jurisdiction
clause therein, in effect as of the date that this confirmation is issued, unless
alternative terms and conditions have been prior agreed in writing by an authorised
representative of the Seller. The Seller's Marine Group of Companies General Terms
and Conditions can be found at: https://www.wfscorp.com/Marine/pdf/Marine-Terms.pdf



Notwithstanding any other terms and conditions that may have been agreed in
writing between the parties, each party represents and warrants to the other
that at all times during the term of this Agreement it will comply with all
laws and shall obtain all appropriate government approvals applicable to
the performance of its obligations under this Agreement.

Notwithstanding the generality of the foregoing:

(a) Each party represents and warrants to the other that at all times
during the term of this Agreement:

(1) it is knowledgeable about Anti-Bribery Laws applicable to the performance of all
obligations under this Agreement and will comply with all such Anti-Bribery Laws;

(2) neither it nor, to its knowledge, any director, officer, agent, employee or other
person acting on its behalf, has made, offered or authorized, or will make, offer or
authorize, either directly or indirectly, any unlawful payment, gift, promise or other
advantage related to this Agreement; and




file:///C:/SCOM32/TempDoc_GP/PreviewDoc.htm                                                                            04/01/2021
                                                                      Page 2 of 2
Case 1:21-cv-22244-BB Document 1-2 Entered on FLSD Docket 06/18/2021 Page 3 of 3


(3) it has instituted and maintains policies and procedures designed to ensure continued
compliance with Anti-Bribery Laws applicable to its performance under this Agreement,
including, but not limited to, the maintenance of accurate books and records. Regardless
of whether they may be directly applicable to a party, as a minimum, "Anti-Bribery Laws"
means the United States Foreign Corrupt Practices Act of 1977 and the United Kingdom
Bribery Act 2010 (each as amended from time to time) and all other applicable national,
regional, provincial, state, municipal or local laws and regulations that prohibit the
bribery of, or the providing of unlawful gratuities or other benefits to, any government
official or any other person.

(b) Each party represents and warrants to the other that at all times during the term
of this Agreement:

(1) it is knowledgeable about Trade Laws applicable to each party to this Agreement and
will perform this Agreement such that each party remains in full compliance with all
applicable Trade Laws (currently Iran, Venezuela, Cuba, Syria, North Korea and the Crimea
Region of Ukraine);

(2) except as authorized or otherwise not prohibited under the terms of any applicable
Trade Laws, neither it, nor any of its subsidiaries or, to its knowledge, any director,
officer, employee, agent, or affiliate, is an individual or entity ("Person") that
is or is owned or controlled by Persons that are (i) the subject of Trade Laws, or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Trade Laws;

(3) it obtains and maintains all certifications, credentials, authorizations,
licenses and permits necessary to perform under this Agreement in compliance
with all applicable Trade Laws; and

(4) it has instituted and maintains policies and procedures designed to ensure
continued compliance with all Trade Laws applicable to the performance of
this Agreement, including, but not limited to, the maintenance of accurate
books and records. Regardless of whether they may be directly applicable to
a party, as a minimum, "Trade Laws" includes all sanctions, embargoes, or
other trade restrictions administered or enforced by the U.S. Department of
the Treasury's Office of Foreign Assets Control ("OFAC", including the OFAC
Specially Designated Nationals List ("SDN List")), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty's
Treasury, or any other applicable authority or regulatory body (which currently
includes Iran, Venezuela, Cuba, Syria, North Korea and the Crimea Region of Ukraine.)

(5) In accordance with seller's trade sanctions policies and procedures, seller
may not be able to supply vessels: (i) that have visited Cuba/Iran/Venezuela/
Syria/North Korea/Crimea Region of Ukraine in the 30 days preceding the bunkering
date, (ii) that are scheduled to visit Cuba/Iran/Venezuela/Syria/North Korea/
Crimea Region of Ukraine in the 45 days following the bunkering date, and/or
(iii) that are transporting goods/crude/cargo of predominantly (50% or more)
Cuba/Iran/Venezuela/Syria/North Korea/Crimea Region of Ukraine origin. Buyer
acknowledges and agrees that seller is required to comply with applicable trade
sanctions regulations and hereby represents and warrants that, to the best of
Buyer's knowledge, none of the above conditions apply. Upon discovery or
reasonable belief by seller that any of these 3 conditions apply, the delivery
may be cancelled at no cost to either party.

(c) Each party represents and warrants to the other that at all times during
the term of this Agreement:

(1) it is knowledgeable about Labor Laws applicable to the performance of all
obligations under this Agreement and will comply with all such Labor Laws;

(2) it has instituted and maintains policies and procedures designed to ensure
continued compliance with Labor Laws applicable to its performance under this
Agreement, including, but not limited to, the maintenance of accurate books and
records. Regardless of whether they may be directly applicable to a party, as a
minimum, "Labor Laws" means the UK Modern Slavery Act 2015 and the United
Nations Universal Declaration of Human Rights and all other applicable
national, regional, provincial, state, municipal or local laws and regulations
that (i) prohibit the use of forced or child labor, discrimination, harassment,
abuse, or retaliation in their work place, and (ii) require providing wages,
benefits, and working hours that meet or exceed the applicable legal standards
and regulations.

(d) Notwithstanding any other clause of this Agreement, either party may
terminate this Agreement immediately upon written notice to the other party
at any time if, in its reasonable judgment, the other party is in breach of
any of the representations and warranties in sub-clauses (a), (b), or (c) of
this clause.

For changes please contact: Magioudi, Argyro at AMagioudi@wfscorp.com

Authorized signatory for the World Fuel Services entity stated above,

RGDS,
JOE GOWEN

MSG#: 3190614

*** This communication has been sent from World Fuel Services
Corporation or its subsidiaries or its affiliates for the intended recipient
only and may contain proprietary, confidential or privileged information.
If you are not the intended recipient, any review, disclosure, copying,
use, or distribution of the information included in this communication
and any attachments is strictly prohibited. If you have received this
communication in error, please notify us immediately by replying to this
communication and delete the communication, including any
attachments, from your computer. Electronic communications sent to or
from World Fuel Services Corporation or its subsidiaries or its affiliates
may be monitored for quality assurance and compliance purposes.***




file:///C:/SCOM32/TempDoc_GP/PreviewDoc.htm                                                 04/01/2021
